Electronically Filed
                                                       Supreme Court
                                                       SCMF-XX-XXXXXXX
                                                       20-DEC-2022
                                                       01:50 PM
                                                       Dkt. 189 ORD


                          SCMF-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


            In the Matter of the Judiciary’s Response
                     to the COVID-19 Outbreak


     ORDER FURTHER EXTENDING JUNE 5, 2020 ORDER TEMPORARILY
  SUSPENDING IN PART HAWAIʻI RULES OF PENAL PROCEDURE RULE 6(a)
               (CIRCUIT COURT OF THE FIRST CIRCUIT)
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Pursuant to article VI, section 7 of the Hawaiʻi

Constitution and Hawaiʻi Revised Statutes §§ 602-5(a)(6) and 612-

27,

          IT IS HEREBY ORDERED that the June 5, 2020 “Order

Temporarily Suspending in Part Hawaiʻi Rules of Penal Procedure

Rule 6(a)” is further extended until April 30, 2023.     This order

may be modified or extended as necessary.

          Dated:   Honolulu, Hawaiʻi, December 20, 2022.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Todd W. Eddins